CLARK, J.
Delta Health Group, Inc., d/b/a Rosewood Manor, seeks certiorari review of a pre-trial discovery order compelling Delta to provide the plaintiff in the underlying civil action with the name, birth date, social security number, and forwarding address and contact persons, if any, of a former nursing home resident. The plaintiff seeks to locate the individual as a potential material witness to support allegations in the complaint of violations of the decedent’s rights, under chapter 400, Florida Statutes, which resulted in injury and ultimately his death. The individual has been identified by other witnesses as the roommate of the decedent and the person who alerted decedent’s family member of *712specific nursing home staff interactions with the decedent.
Delta asserts in its petition that the trial court’s order departs from the essential requirements of section 400.022, Florida Statutes, which provides that nursing home residents’ “personal and medical records” are confidential. § 400.022(l)(m), Fla. Stat. Because the trial court’s order does not violate any law, certiorari is denied.
The order presented for review is narrowly tailored, limiting the disclosure required to a single potential witness, allowing redaction of any medical information about that former nursing home resident, and acknowledging the former resident’s interest in privacy and confidentiality in any medical information. The record reflects that the former resident could possess information directly relevant to the allegations of the complaint. The trial court duly considered the discovery sought, the petitioner’s arguments for withholding the contact information, and the relevance and purpose of the information in the context of the pending lawsuit. The trial court properly balanced the individual former resident’s privacy considerations against the plaintiffs need for the information already possessed by the nursing home.
WRIT OF CERTIORARI DENIED.
BENTON and VAN NORTWICK, JJ., concur.